2 So.3d 1226 (2009)
Weldon VITTO, Sr.
v.
HOME BANK, et al.
No. CA 08-758.
Court of Appeal of Louisiana, Third Circuit.
January 28, 2009.
Kenneth Warren DeJean, Attorney at Law, Lafayette, LA, for Plaintiff/Appellant: Weldon Vitto, Sr.
Joseph C. Giglio, Jr., Liskow & Lewis, Lafayette, LA, for Defendant/Appellee: Home Bank.
Richard Joseph Petre, Jr., Onebane Law Firm, Lafayette, LA, for Defendant/Appellee: Clarendon America Insurance Co.
Court composed of JOHN D. SAUNDERS, BILLY HOWARD EZELL, and J. DAVID PAINTER, Judges.
SAUNDERS, Judge.

FACTS AND PROCEDURAL HISTORY:
Weldon Vitto, Sr. (hereinafter "Mr. Vitto") appeals, for a second time, the Fifteenth Judicial District Court's grant of an exception of res judicata and dismissal of his suit against Clarendon American Insurance Company (hereinafter "Clarendon"). It appears that, as far as Clarendon is concerned, Mr. Vitto filed identical suits in the same trial court and received the same decision from two different judges in that court. In his first and second suit, case numbers 20073997 and 20073999-L, respectively, Mr. Vitto sued Clarendon and was dismissed after Judges Trahan and Castle granted Clarendon's exception of res judicata. Judge Trahan's decision, has already been appealed to and decided by this court in Vitto v. Davis, 2008-401 (La.App. 3 Cir.10/1/08), 996 So.2d 550.

ASSIGNMENT OF ERROR:
1. Did the trial court err in granting Clarendon's exception of res judicata?


*1227 ASSIGNMENT OF ERROR:
This case is identical to that already ruled on by this court in Vitto v. Davis 2008-401 (La.App. 3 Cir.10/1/08), 996 So.2d 550. It involves the same: facts, relevant parties, and assignment of error. For the reasons cited in Vitto, we affirm the ruling of the trial court.

CONCLUSION:
For the above-stated reasons, we affirm the decision of the trial court in all respects. All costs are to be assessed to appellant, Weldon Vitto, Sr.
AFFIRMED.